EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lin Ma on 06/02/2022.
Claims 2 – 4 and 6 are amended as follows (changes indicated:
2. (Previously Presented) The method of claim [[Error! Reference source not found.]]1, wherein the locations in the two-dimensional matrix of the subset of linear combination coefficients are reported using a two-dimensional bitmap, and wherein bits set to 1 in the bitmap indicate the locations of the linear combination coefficients being reported.
3. (Original) The method of claim [[Error! Reference source not found.]]1, wherein the linear combination coefficients combine with codebook vectors selected from the columns of two discrete Fourier transformation matrices to indicate a preferred precoding vector.4. (Previously Presented) The method of claim [[0]]3, wherein column indices of the selected subset of linear combination coefficients from the two-dimensional matrix are associated to corresponding columns of one of the two discrete Fourier transformation matrices.
6. (Original) The method of claim [[Error! Reference source not found.]]1, wherein the column with lowest index of the linearized two-dimensional matrix corresponds to frequency domain component 0 and the frequency domain component 0 is always present in the compressed channel state information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464                                                                                                                                                                                                        

/GARY MUI/Primary Examiner, Art Unit 2464